Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-8, 21-30, and 32-34 are pending. 
Claims 1, 2, 4-8, 21-30 and 32 are amended. Claims 33 and 34 are newly added. 
Claims 3 and 31 are cancelled, and claims 9-20 were previously cancelled. 

Response to Arguments
Applicant's arguments with regards to Section 101, filed February 9, 2022, have been fully considered but they are not persuasive. Applicant argues that the claim is eligible because it does not recite a judicial exception, citing Example 39 of the Eligibility Examples. However, the claims of example 39 were noted to not include any method of organizing human activity such as a fundamental economic concept or managing interactions between people.  Rather, the claims of example 39 are directed to a neural network processing digital images. On the other hand, the claims of the instant application have been shown to be method of organizing human activity as described in the rejection, with no computer necessary processing such as neural network processing and no training data. Applicant further argues that the claims enable "automation, efficiencies, thoroughness, speed, objectivity, and repeatability over traditional mechanisms of evaluating support calls" and provide a technological solution, such as evaluating support conversations and making improvements to those support conversations. However, not limitations of the claims describe such technical solutions other than general recitations of general-purpose computer technology. With regards to applicant’s argument that conversation assessment and recommendations for improved support conversations related to technical issues associated with gaming system, the claims are not limited the gaming system, but instead address technical issues impacting gaming systems, which may include almost any technical issues that generally effect computer systems, but do not require computer systems themselves. That is, the claims are directed to an abstract idea, including human implementable processes for improvement of customer service. See “How to Use Continuous Improvement Strategies for Customer Experience Improvement” by Hutch Morzaria. As such, the arguments are not persuasive.  
Applicant’s arguments with respect to the 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claims 33 and 34, the specification fails to convey possession of updating an effectiveness model, much less to update, “based at least in part on the effectiveness score and the outcome, the effectiveness model as an updated effectiveness model, wherein the updated effectiveness model is used to assess the future support communications” as recited in claims 33 and 34. Rather, the updating discussed in the specification appear to be limited to updating the effectiveness score based on the additional outcome related data as a conversation continues. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 2, 4-9, 21-30 and 32-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “receive conversation parameter data associated with a support communication between an agent and a user …., the support communication associated with one or more technical issues impacting a gaming system; determine, based at least in part on the communication parameter data and the communication quality model, a communication quality score associated with the support communication, the communication quality score indicating a quality and flow of the support communication; receive an outcome associated with the support communication, the outcome indicating a level of success of the support communication user; determine, based at least in part on the outcome and the effectiveness model, an effectiveness score associated with the support communication, the effectiveness score indicating a level of effectiveness of the support communication; determine, based at least in part on a prescribed process flow and the process model, a process score associated with the support communication, the process score indicating a level of adherence to the prescribed process flow during the support communication; determine, based at least in part on the communication quality score, the effectiveness score, and the process score, an aggregate score associated with the support communication, the aggregate score indicating an overall assessment of the support communication; provide an agent recommendation based at least in part on the aggregate score, wherein the agent recommendation, when implemented by the agent, is configured to improve outcomes of future support communications; compare the process score to the effectiveness score; and output a process recommendation based at least in part on the comparison, wherein the process recommendation, when implemented to change the prescribed process flow, is configured to improve the outcomes of the future support communications.”. 
The claim as a whole is directed to “Communication analysis scoring”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). “Communication analysis scoring” is considered to be is a method of organizing human activity because the claim thus recites an ineligible abstract process of gathering and combining data.  See Digitech Image Technologies, LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1351 (Fed.Cir. 2014). The process of gathering customer service metrics and combing such metrics to determine the quality of a customer service experience is an organized human activity that is part of the normal analysis of human customer service operations. See “12 Key Customer Service Metrics + 4 Real Example Reports” by Mathew Patterson.  In similar cases, claims for computer-implemented system to enable human business processes were abstract where "[t]he series of steps covered by the asserted claims ... could all be performed by humans without a computer"). See Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2016). That is, the claims as a whole are directed to organizing human activity, including commercial business relations such as management of customer service personnel, including the implementation of feedback for process improvement.  See “How to Use Continuous Improvement Strategies for Customer Experience Improvement” by Hutch Morzaria. In view of the foregoing, claim is directed to an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: one or more processors, computer-readable media, and corresponding communication devices. These additional elements, taken individually or in combination, do not integrate the exception into a practical application. Rather, the recitation of these additional elements amount to merely recite the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), and do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, taken individually and in combination, are merely being used to apply the abstract idea to a technological environment. That is, the cursory recitation of one or more processors and one or more computer readable media does not provide any improvements to the functioning of a computer or to any other technology or technical field, and the mere recitation of those physical elements does not amount to significantly more than the abstract idea. Accordingly, claim 1 ineligible.
Dependent claims 2, 4-8, and 33 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claim 2 further limits the abstract idea of “communication analysis scoring” by introducing the element of determining a category associated with the support communication based at least in part on the communication parameter data; identify, based at least in part on the category, the prescribed process flow associated with the support conversation, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 2 is also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea of “communication analysis scoring” by introducing the element of generating, one or more metadata descriptive of the support communication based at least in part on the communication parameter data; and annotating the support communication with the one or more metadata, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 4 is also non-statutory subject matter.
Dependent claim 5 further limits the abstract idea of “Communication analysis scoring” by introducing the element of the communication quality model comprises at least one of: (i) a neural network model; (ii) a logistic regression algorithm; (iii) a decision tree model; (iv) a random forest model; or (v) a Bayesian network model, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claim 6 further limits the abstract idea of “Communication analysis scoring” by introducing the element of receiving training data corresponding to a plurality of training support communication, the training data including training communication parameter data and training quality scores corresponding to individual ones of the plurality of training support communications; and generating the communication quality model based at least in part on the training data, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea of “Communication analysis scoring” by introducing the element of outcomes corresponding to individual ones of the plurality of training support communications, and generating the effectiveness model, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 7 is also non-statutory subject matter.
Dependent claim 8 further limits the abstract idea of “Communication analysis scoring” by introducing the element of the communication quality score is a first communication quality score and the support communication is a first support communication, and determining a second communication quality score corresponding to a second support communication; determining that the first communication quality score corresponds to a first support resource; determining that the second communication quality score corresponds to a second support resource; and determining, based at least in part on the first communication quality score and the second communication quality score, that the first support resource outperforms the second support resource, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 8 is also non-statutory subject matter.
Dependent claim 33 further limits the abstract idea of “Communication analysis scoring” by introducing the element of updating, based at least in part on the effectiveness score and the outcome, the effectiveness model as an updated effectiveness model, wherein the updated effectiveness model is used to assess the future support communications, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 33 is also non-statutory subject matter.
Claims 2, 4-8 and 33 do not include integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to integration of the abstract idea into a practical application, the additional elements, taken individually and in combination, are merely being used to apply the abstract idea to a technological environment. That is, the cursory recitation of one or more processors and one or more computer readable media does not integrate the recited judicial exception into a practical application.  Rather than addressing a technological problem or technological solution, the claims are directed to recites an ineligible abstract process of gathering and combining data, and the determination of a score does not integrate the abstract idea into a practical application. Accordingly, claims 2, 4-8 and 33 ineligible.
Claims 21-30, 32 and 34 are parallel in nature to claim 1, 2, 4-8 and 33. It is noted with regards to the second communications and scores recited in claim 21, the continuous process improvement is also a human organized activity as noted in the art cited with regards to independent claim 1. Accordingly claims 21- 30, 32, and 34 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 21-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0316059 to Nuta et al. in view of U.S. Patent Application Publication No. 2010/0138282 to Kannan et al.
With regards to claims 1, 21, 23 and 29, Nuta et al. teaches:
one or more processors (paragraphs [0152]-[160]); and 
one or more computer-readable media storing a communication quality model, an effectiveness model, a process model, and computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: (paragraphs [0152]-[160]): 
receive conversation parameter data associated with a support communication between an agent and a user via corresponding communication devices, the support communication associated with one or more technical issues impacting a gaming system (paragraph [0007], “According to an aspect of the present disclosure, a computer-implemented predictive modeling method is provided, including: obtaining conversation metric data and conversation assessment data for respective conversations included in a plurality of conversations, and training one or more predictive models to provide one or more assessments of an ongoing conversation based, at least in part, on conversation metric data for the ongoing conversation.”; paragraph [0058], “A language model can be trained to recognize language related to a suitable domain, including, without limitation, sales, customer service, technical support, business, medicine, law, finance, etc.”; specifically relating the technical support to a gaming system is interpreted as an intended use); 
determine, based at least in part on the communication parameter data and the communication quality model, a communication quality score associated with the support communication, the communication quality score indicating a quality and flow of the support communication (paragraph [0086], “The rapport metric can indicate the extent to which a conversation induces and/or reflects rapport between the participants (e.g., the extent to which a sales representative induces the potential customer to trust and/or agree with the sales representative, the extent to which the conversation indicates that there is mutual understanding and/or agreement among the participants, etc.). Thus, in a sales call, the rapport metric can indicate the extent to which there is mutual understanding and/or agreement between the sales representative and the potential customer. In some embodiments, the value of the rapport metric for a conversation can be determined based, at least in part, on the frequency with which the participants utter words that indicate mutual understanding and/or agreement, including, without limitation, “yes”, “yeah”, “I understand”, “agree”, etc.”; paragraph [0098], “Any suitable type of predictive model may be used to provide an assessment of a conversation. In some embodiments, the predictive model includes one or more classifiers. For example, the predictive model may include one or more decision trees, artificial neural networks, support vector machines, or Bayesian networks. The predictive model(s) may be generated using any suitable technique, including, without limitation, machine learning techniques. For example, a predictive model may be generated by statistically analyzing a corpus of training data. The training data may include, for example, transcripts of conversations, audio recordings of the conversations, values of conversation quality metrics for the conversations, data indicative of the outcomes of the conversations and/or events that occurred during or after the conversations, recommendations for improving the outcomes of the conversations, etc.”; paragraph [0099], “In some embodiments, a predictive model may be used to map the values of the above-described quality metrics for a conversation to assessments of the conversation, including, without limitation, a score representing an estimated quality of the conversation”; paragraph [0123], “(4) a score assigned to the conversation (e.g., representing the quality of the conversation)”); 
receive an outcome associated with the support communication, the outcome indicating a level of success of the support communication user (paragraph [0097], “According to an aspect of the present disclosure, analysis engine 120 can use machine learning techniques to assess the characteristics of a conversation (e.g., to evaluate the quality of a participant's speech, to predict an outcome of the conversation, etc.).”; paragraph [0103], “A record of a conversation can include suitable data associated with the conversation, including, but not limited to, the date/time when the conversation begins, the date/time when the conversation ends, the duration of the conversation, the names (or other identifying information) of the participants in the conversation, the stage to which the conversation progressed, the outcome of the conversation, and/or a transcript of the conversation”);
determine, based at least in part on the outcome and the effectiveness model, an effectiveness … associated with the support communication, the effectiveness … indicating a level of effectiveness of the support communication (paragraph [0015], “In some embodiments, the one or more assessments of the conversation include data indicating (1) occurrence, during or after the conversation, of a particular event, (2) an outcome of the conversation, (3) a duration of the conversation, (4) a score assigned to the conversation, and/or (5) a score assigned to the communication of a first of the participants in the conversation.”; paragraph [0095], “In some embodiments, target values for one of more speech quality metrics (e.g., conversation quality metrics) can be determined empirically. For example, the values of such metrics can be calculated for a sample set of conversations (e.g., sales calls), and relationships between these values and other indicators of speech quality (e.g., the length of the conversation, the phase to which the conversation progresses, whether the conversation results in a desired outcome (e.g., a sale), a quality rating assigned by an observer, etc.) can be determined (e.g., through regression and/or mathematical transformations).”; paragraph [0099], “In some embodiments, a predictive model may be used to map the values of the above-described quality metrics for a conversation to assessments of the conversation, including, without limitation, a score representing an estimated quality of the conversation, the probability of an event occurring during or after the conversation (e.g., the conversation advancing to a particular phase, a participant achieving his or her objective (e.g., closing a sale), etc.), a predicted outcome of the conversation (e.g., a phase to which the conversation is predicted to progress, whether the participant is predicted to achieve his or her objective, the predicted duration of the conversation, etc.).”); 
determine, based at least in part on a prescribed process flow and the process model, a process score associated with the support communication, the process score indicating a level of adherence to the prescribed process flow during the support communication (paragraph [0058], “A language model can be trained to recognize language related to a suitable domain, including, without limitation, sales, customer service, technical support, business, medicine, law, finance, etc. In some embodiments, language model(s) 252 can include at least one “domain-specific language model” trained to recognize language related to a domain (e.g., sales). A domain-specific language model for a particular domain (e.g., sales) can be trained using transcripts from a suitable group of conversations relating to that domain (e.g., transcripts totaling at least a specified number of words spoken during such conversations, and/or transcripts from at least a specified number of such conversations). In some embodiments, language modeling engine 250 can use domain-specific language model(s) 252 to recognize speech relating to the corresponding domain.”; paragraph [0059], “The inventors have recognized and appreciated that some types of conversations are generally structured such that the conversations generally progress through two or more phases in which different language patterns are used. For example, conversations relating to the sale of a product or service (e.g., conversations between a sales representative and potential customer) can progress through several phases, including a qualification phase, in which the sales representative aims to determine the extent to which the potential customer is a fit for the product or service being sold, a descriptive phase in which the sales representative describes the product, service, and/or provider thereof, a personalization phase in which the sales representative describes how the product or service can provide value to the potential customer, a demo phase, in which the sales representatives demos the product, an inquiry phase in which the potential customer raises questions, objections, or concerns and the sales representative attempts to resolve same, and a negotiation phase in which the sales representative and the potential customer discuss terms of an agreement. A language model 252 trained to recognize language associated with a particular phase of a conversation can provide highly accurate results when used to recognize speech uttered during that phase of a conversation.”; paragraph [0060], “In some embodiments, language modeling engine 250 performs topic remodeling. Language models 252 can include distinct “phase-specific language models” trained to recognize language relating to distinct phases of a structured conversation (e.g., a sales call). A phase-specific language model for a particular phase of a conversation can be trained using transcripts from a suitable group of conversations relating to that phase (e.g., transcripts totaling at least a specified number of words spoken during such conversation phases, and/or transcripts from at least a specified number of such conversation phases). In some embodiments, the language modeling engine 250 can use the phase-specific language models 252 to recognize speech uttered during the corresponding phases of a conversation and/or to identify the phase of conversation.”; paragraph [0093], “The topicality metric can indicate the extent to which a participant (e.g., a sales representative) speaks about a set of predetermined topics (e.g., topics addressed in a guide or script for a sales call). In some embodiments, the value of the topicality metric can depend on the percentage of the participant's speech that relates to at least one of the predetermined topics, the number or percentage of predetermined topics addressed by the participant's speech, and/or other suitable data.”); 
determine, based at least in part on the communication quality score, the effectiveness …, and the process score, an aggregate score associated with the support communication, the aggregate score indicating an overall assessment of the support communication (paragraph [0097], “In some embodiments, the speech quality classifier can generate a single value (e.g., a “score”) representing the overall quality of a participant's speech or the overall quality of the conversation. In some embodiments, the speech quality classifier can generate multiple values representing the quality of a participant's speech, including, but not limited to, values of the above-described speech quality metrics.”; paragraph [0099], “In some embodiments, a predictive model may be used to map the values of the above-described quality metrics for a conversation to assessments of the conversation, including, without limitation, a score representing an estimated quality of the conversation, the probability of an event occurring during or after the conversation (e.g., the conversation advancing to a particular phase, a participant achieving his or her objective (e.g., closing a sale), etc.), a predicted outcome of the conversation (e.g., a phase to which the conversation is predicted to progress, whether the participant is predicted to achieve his or her objective, the predicted duration of the conversation, etc.). The outputs of the predictive model(s) may be provided in any suitable format, including, without limitation a binary value, a value selected from a set of two or more possible values, a numerical score (e.g., a value within a range of values), etc.”); 
provide an agent recommendation based at least in part on the aggregate score, wherein the agent recommendation, when implemented by the agent, is configured to improve outcomes of future support communications (paragraph [0015], “In some embodiments, the one or more assessments of the conversation include data indicating (1) occurrence, during or after the conversation, of a particular event, (2) an outcome of the conversation, (3) a duration of the conversation, (4) a score assigned to the conversation, and/or (5) a score assigned to the communication of a first of the participants in the conversation.”; paragraph [0036], “The analysis engine 120 can analyze the speech data 102 and/or the transcripts 112 to provide assessments of the conversation represented by the speech data and/or transcripts (e.g., to determine one or more qualities of the speech represented by the speech data (e.g., the extent to which a speaker's speech exhibits desired qualities, values of conversation metrics for evaluating conversation quality, or the probability that a speaker's speech will result in a desired outcome))”); 
compare the process score to the effectiveness score (paragraph [0036], “The analysis engine 120 can analyze the speech data 102 and/or the transcripts 112 to provide assessments of the conversation represented by the speech data and/or transcripts (e.g., to determine one or more qualities of the speech represented by the speech data (e.g., the extent to which a speaker's speech exhibits desired qualities, values of conversation metrics for evaluating conversation quality, or the probability that a speaker's speech will result in a desired outcome)). The reporting engine 130 can report (e.g., display, include in electronic communications, or otherwise present) the transcripts 112 and/or analysis data 122 provided by the analysis engine to one or more of the participants, or to any other suitable observer. Based on the displayed data, participants can modify attributes of their speech to improve its quality and/or to increase the probability of achieving a desired outcome.”; paragraph [0110], “In some embodiments, reporting engine 130 can display values derived from one or more speech quality metrics, including, but not limited to, values indicating the differences between the actual and target values of the speech quality metrics.”); and 
output a process recommendation based at least in part on the comparison, wherein the process recommendation, when implemented to change the prescribed process flow, is configured to improve the outcomes of the future support communications (paragraph [0113], “In some embodiments the reporting engine 130 can recommend certain conversations or sales representatives for a supervisor's attention based on high or low scores on one or more particular quality metrics.”; paragraph [0114], “In some embodiments the reporting engine 130 can recommend sales policies adjustments (e.g., changes to recommended responses to particular objections; changes to scripts; changes to target values of speech/conversation quality metrics) based on the relation of these responses, scripts, and/or metrics to the success of previous sales conversations.”).
Nuta et al. teaches that effectiveness and outcome of the communication analysis process are used to calculate an aggregate conversation metric, but fails to explicitly teach that effectiveness and outcome is output as an effectiveness score. However Kannan et al. teaches conversation scores including an effectiveness score (paragraph [0038], “In some embodiments of the invention, the agent profile repository 11 stores information about one or more customer service agents 98. The agent profile repository 11 stores agent profile data 4, including demographic data, tenure data, experience data, and test scores. In some embodiments of the invention, the agent profile repository 11 stores agent quality assurance data including communications skills data, product knowledge data, and problem resolution score data.”). 
This part of Kannan et al. is applicable to the system of Nuta et al. as they both share characteristics and capabilities, namely, they are directed to communication process improvement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nuta et al. to include the effectiveness score as taught by Kannan et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nuta et al. in order to provide a compete customer service agent measurement metric including problem resolution as defined by the client to determine the shows that the real cause of the customer's dissatisfaction (see the paragraph [0043] of Kannan et al.).	

With regards to claims 21, Nuta teaches: 
provide an agent recommendation based at least in part on the aggregate score, wherein the agent recommendation, when implemented by the agent, is configured to improve outcomes of future support communications (paragraph [0015], “In some embodiments, the one or more assessments of the conversation include data indicating (1) occurrence, during or after the conversation, of a particular event, (2) an outcome of the conversation, (3) a duration of the conversation, (4) a score assigned to the conversation, and/or (5) a score assigned to the communication of a first of the participants in the conversation.”; paragraph [0036], “The analysis engine 120 can analyze the speech data 102 and/or the transcripts 112 to provide assessments of the conversation represented by the speech data and/or transcripts (e.g., to determine one or more qualities of the speech represented by the speech data (e.g., the extent to which a speaker's speech exhibits desired qualities, values of conversation metrics for evaluating conversation quality, or the probability that a speaker's speech will result in a desired outcome))”; paragraph [0113], “In some embodiments the reporting engine 130 can recommend certain conversations or sales representatives for a supervisor's attention based on high or low scores on one or more particular quality metrics.”; paragraph [0114], “In some embodiments the reporting engine 130 can recommend sales policies adjustments (e.g., changes to recommended responses to particular objections; changes to scripts; changes to target values of speech/conversation quality metrics) based on the relation of these responses, scripts, and/or metrics to the success of previous sales conversations.”); 
providing an agent recommendation based at least in part on the first aggregate score, wherein the agent recommendation, when implemented by the agent, is configured to improve outcomes of future support communications (paragraph [0114], “In some embodiments the reporting engine 130 can recommend sales policies adjustments (e.g., changes to recommended responses to particular objections; changes to scripts; changes to target values of speech/conversation quality metrics) based on the relation of these responses, scripts, and/or metrics to the success of previous sales conversations.”); 
receiving second communication parameter data associated with a second support communication between the agent and a second user, wherein the agent implemented the recommendation during the second support communication (paragraph [0086], “The rapport metric can indicate the extent to which a conversation induces and/or reflects rapport between the participants (e.g., the extent to which a sales representative induces the potential customer to trust and/or agree with the sales representative, the extent to which the conversation indicates that there is mutual understanding and/or agreement among the participants, etc.). Thus, in a sales call, the rapport metric can indicate the extent to which there is mutual understanding and/or agreement between the sales representative and the potential customer. In some embodiments, the value of the rapport metric for a conversation can be determined based, at least in part, on the frequency with which the participants utter words that indicate mutual understanding and/or agreement, including, without limitation, “yes”, “yeah”, “I understand”, “agree”, etc.”; paragraph [0098], “Any suitable type of predictive model may be used to provide an assessment of a conversation. In some embodiments, the predictive model includes one or more classifiers. For example, the predictive model may include one or more decision trees, artificial neural networks, support vector machines, or Bayesian networks. The predictive model(s) may be generated using any suitable technique, including, without limitation, machine learning techniques. For example, a predictive model may be generated by statistically analyzing a corpus of training data. The training data may include, for example, transcripts of conversations, audio recordings of the conversations, values of conversation quality metrics for the conversations, data indicative of the outcomes of the conversations and/or events that occurred during or after the conversations, recommendations for improving the outcomes of the conversations, etc.”; paragraph [0099], “In some embodiments, a predictive model may be used to map the values of the above-described quality metrics for a conversation to assessments of the conversation, including, without limitation, a score representing an estimated quality of the conversation”; paragraph [0123], “(4) a score assigned to the conversation (e.g., representing the quality of the conversation)”); 
determining, based at least in part on the second communication parameter data and the communication quality model, a second communication quality score associated with the second support communication, the second communication quality score indicating a quality and flow of the second support communication (paragraph [0086], “The rapport metric can indicate the extent to which a conversation induces and/or reflects rapport between the participants (e.g., the extent to which a sales representative induces the potential customer to trust and/or agree with the sales representative, the extent to which the conversation indicates that there is mutual understanding and/or agreement among the participants, etc.). Thus, in a sales call, the rapport metric can indicate the extent to which there is mutual understanding and/or agreement between the sales representative and the potential customer. In some embodiments, the value of the rapport metric for a conversation can be determined based, at least in part, on the frequency with which the participants utter words that indicate mutual understanding and/or agreement, including, without limitation, “yes”, “yeah”, “I understand”, “agree”, etc.”; paragraph [0098], “Any suitable type of predictive model may be used to provide an assessment of a conversation. In some embodiments, the predictive model includes one or more classifiers. For example, the predictive model may include one or more decision trees, artificial neural networks, support vector machines, or Bayesian networks. The predictive model(s) may be generated using any suitable technique, including, without limitation, machine learning techniques. For example, a predictive model may be generated by statistically analyzing a corpus of training data. The training data may include, for example, transcripts of conversations, audio recordings of the conversations, values of conversation quality metrics for the conversations, data indicative of the outcomes of the conversations and/or events that occurred during or after the conversations, recommendations for improving the outcomes of the conversations, etc.”; paragraph [0099], “In some embodiments, a predictive model may be used to map the values of the above-described quality metrics for a conversation to assessments of the conversation, including, without limitation, a score representing an estimated quality of the conversation”; paragraph [0123], “(4) a score assigned to the conversation (e.g., representing the quality of the conversation)”); 
receiving a second outcome associated with the second support communication, the second outcome associated with a level of success of the second support communication paragraph [0086], “The rapport metric can indicate the extent to which a conversation induces and/or reflects rapport between the participants (e.g., the extent to which a sales representative induces the potential customer to trust and/or agree with the sales representative, the extent to which the conversation indicates that there is mutual understanding and/or agreement among the participants, etc.). Thus, in a sales call, the rapport metric can indicate the extent to which there is mutual understanding and/or agreement between the sales representative and the potential customer. In some embodiments, the value of the rapport metric for a conversation can be determined based, at least in part, on the frequency with which the participants utter words that indicate mutual understanding and/or agreement, including, without limitation, “yes”, “yeah”, “I understand”, “agree”, etc.”; paragraph [0098], “Any suitable type of predictive model may be used to provide an assessment of a conversation. In some embodiments, the predictive model includes one or more classifiers. For example, the predictive model may include one or more decision trees, artificial neural networks, support vector machines, or Bayesian networks. The predictive model(s) may be generated using any suitable technique, including, without limitation, machine learning techniques. For example, a predictive model may be generated by statistically analyzing a corpus of training data. The training data may include, for example, transcripts of conversations, audio recordings of the conversations, values of conversation quality metrics for the conversations, data indicative of the outcomes of the conversations and/or events that occurred during or after the conversations, recommendations for improving the outcomes of the conversations, etc.”; paragraph [0099], “In some embodiments, a predictive model may be used to map the values of the above-described quality metrics for a conversation to assessments of the conversation, including, without limitation, a score representing an estimated quality of the conversation”; paragraph [0123], “(4) a score assigned to the conversation (e.g., representing the quality of the conversation)”); 
determining, based at least in part on the second outcome and the second effectiveness model, a second effectiveness … associated with the second support communication, the second effectiveness … associated with a level of effectiveness of the second support communication (paragraph [0015], “In some embodiments, the one or more assessments of the conversation include data indicating (1) occurrence, during or after the conversation, of a particular event, (2) an outcome of the conversation, (3) a duration of the conversation, (4) a score assigned to the conversation, and/or (5) a score assigned to the communication of a first of the participants in the conversation.”; paragraph [0095], “In some embodiments, target values for one of more speech quality metrics (e.g., conversation quality metrics) can be determined empirically. For example, the values of such metrics can be calculated for a sample set of conversations (e.g., sales calls), and relationships between these values and other indicators of speech quality (e.g., the length of the conversation, the phase to which the conversation progresses, whether the conversation results in a desired outcome (e.g., a sale), a quality rating assigned by an observer, etc.) can be determined (e.g., through regression and/or mathematical transformations).”; paragraph [0099], “In some embodiments, a predictive model may be used to map the values of the above-described quality metrics for a conversation to assessments of the conversation, including, without limitation, a score representing an estimated quality of the conversation, the probability of an event occurring during or after the conversation (e.g., the conversation advancing to a particular phase, a participant achieving his or her objective (e.g., closing a sale), etc.), a predicted outcome of the conversation (e.g., a phase to which the conversation is predicted to progress, whether the participant is predicted to achieve his or her objective, the predicted duration of the conversation, etc.).”); and 
determining, based at least in part on the second communication quality score and the second effectiveness score, a second aggregate score associated with the second support communication (paragraph [0097], “In some embodiments, the speech quality classifier can generate a single value (e.g., a “score”) representing the overall quality of a participant's speech or the overall quality of the conversation. In some embodiments, the speech quality classifier can generate multiple values representing the quality of a participant's speech, including, but not limited to, values of the above-described speech quality metrics.”; paragraph [0099], “In some embodiments, a predictive model may be used to map the values of the above-described quality metrics for a conversation to assessments of the conversation, including, without limitation, a score representing an estimated quality of the conversation, the probability of an event occurring during or after the conversation (e.g., the conversation advancing to a particular phase, a participant achieving his or her objective (e.g., closing a sale), etc.), a predicted outcome of the conversation (e.g., a phase to which the conversation is predicted to progress, whether the participant is predicted to achieve his or her objective, the predicted duration of the conversation, etc.). The outputs of the predictive model(s) may be provided in any suitable format, including, without limitation a binary value, a value selected from a set of two or more possible values, a numerical score (e.g., a value within a range of values), etc.”) , wherein the second aggregate score is greater than the first aggregate score (paragraph [0123], “In some embodiments, the assessment data may include data indicative of one or more recommended adjustments to parameters of a participant's communications, which, if adopted by the participant during the conversation, may have improved the outcome of the conversation. Other assessments of a conversation may be used.”).
Nuta et al. teaches that effectiveness and outcome of the communication analysis process are used to calculate an aggregate conversation metric, but fails to explicitly teach that effectiveness and outcome is output as a first and second effectiveness score. However Kannan et al. teaches conversation scores including an effectiveness score (paragraph [0038], “In some embodiments of the invention, the agent profile repository 11 stores information about one or more customer service agents 98. The agent profile repository 11 stores agent profile data 4, including demographic data, tenure data, experience data, and test scores. In some embodiments of the invention, the agent profile repository 11 stores agent quality assurance data including communications skills data, product knowledge data, and problem resolution score data.”). 
This part of Kannan et al. is applicable to the system of Nuta et al. as they both share characteristics and capabilities, namely, they are directed to communication process improvement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nuta et al. to include the effectiveness score as taught by Kannan et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nuta et al. in order to provide a compete customer service agent measurement metric including problem resolution as defined by the client to determine the shows that the real cause of the customer's dissatisfaction (see the paragraph [0043] of Kannan et al.).	

receive an outcome associated with the support communication, the outcome indicating a level of success of the support communication user (paragraph [0097], “According to an aspect of the present disclosure, analysis engine 120 can use machine learning techniques to assess the characteristics of a conversation (e.g., to evaluate the quality of a participant's speech, to predict an outcome of the conversation, etc.).”; paragraph [0103], “A record of a conversation can include suitable data associated with the conversation, including, but not limited to, the date/time when the conversation begins, the date/time when the conversation ends, the duration of the conversation, the names (or other identifying information) of the participants in the conversation, the stage to which the conversation progressed, the outcome of the conversation, and/or a transcript of the conversation”);

determine, based at least in part on a prescribed process flow and the process model, a process score associated with the support communication, the process score indicating a level of adherence to the prescribed process flow during the support communication (paragraph [0058], “A language model can be trained to recognize language related to a suitable domain, including, without limitation, sales, customer service, technical support, business, medicine, law, finance, etc. In some embodiments, language model(s) 252 can include at least one “domain-specific language model” trained to recognize language related to a domain (e.g., sales). A domain-specific language model for a particular domain (e.g., sales) can be trained using transcripts from a suitable group of conversations relating to that domain (e.g., transcripts totaling at least a specified number of words spoken during such conversations, and/or transcripts from at least a specified number of such conversations). In some embodiments, language modeling engine 250 can use domain-specific language model(s) 252 to recognize speech relating to the corresponding domain.”; paragraph [0059], “The inventors have recognized and appreciated that some types of conversations are generally structured such that the conversations generally progress through two or more phases in which different language patterns are used. For example, conversations relating to the sale of a product or service (e.g., conversations between a sales representative and potential customer) can progress through several phases, including a qualification phase, in which the sales representative aims to determine the extent to which the potential customer is a fit for the product or service being sold, a descriptive phase in which the sales representative describes the product, service, and/or provider thereof, a personalization phase in which the sales representative describes how the product or service can provide value to the potential customer, a demo phase, in which the sales representatives demos the product, an inquiry phase in which the potential customer raises questions, objections, or concerns and the sales representative attempts to resolve same, and a negotiation phase in which the sales representative and the potential customer discuss terms of an agreement. A language model 252 trained to recognize language associated with a particular phase of a conversation can provide highly accurate results when used to recognize speech uttered during that phase of a conversation.”; paragraph [0060], “In some embodiments, language modeling engine 250 performs topic remodeling. Language models 252 can include distinct “phase-specific language models” trained to recognize language relating to distinct phases of a structured conversation (e.g., a sales call). A phase-specific language model for a particular phase of a conversation can be trained using transcripts from a suitable group of conversations relating to that phase (e.g., transcripts totaling at least a specified number of words spoken during such conversation phases, and/or transcripts from at least a specified number of such conversation phases). In some embodiments, the language modeling engine 250 can use the phase-specific language models 252 to recognize speech uttered during the corresponding phases of a conversation and/or to identify the phase of conversation.”; paragraph [0093], “The topicality metric can indicate the extent to which a participant (e.g., a sales representative) speaks about a set of predetermined topics (e.g., topics addressed in a guide or script for a sales call). In some embodiments, the value of the topicality metric can depend on the percentage of the participant's speech that relates to at least one of the predetermined topics, the number or percentage of predetermined topics addressed by the participant's speech, and/or other suitable data.”); 

With regards to claims 2, 22 and 30, Nuta et al. teaches:
determine a category associated with the support conversation based at least in part on the conversation parameter data (paragraph [0059], “The inventors have recognized and appreciated that some types of conversations are generally structured such that the conversations generally progress through two or more phases in which different language patterns are used. For example, conversations relating to the sale of a product or service (e.g., conversations between a sales representative and potential customer) can progress through several phases, including a qualification phase, in which the sales representative aims to determine the extent to which the potential customer is a fit for the product or service being sold, a descriptive phase in which the sales representative describes the product, service, and/or provider thereof, a personalization phase in which the sales representative describes how the product or service can provide value to the potential customer, a demo phase, in which the sales representatives demos the product, an inquiry phase in which the potential customer raises questions, objections, or concerns and the sales representative attempts to resolve same, and a negotiation phase in which the sales representative and the potential customer discuss terms of an agreement. A language model 252 trained to recognize language associated with a particular phase of a conversation can provide highly accurate results when used to recognize speech uttered during that phase of a conversation.”); 
identify, based at least in part on the category, a prescribed process flow associated with the support conversation (paragraph [0060], “Language models 252 can include distinct “phase-specific language models” trained to recognize language relating to distinct phases of a structured conversation (e.g., a sales call). A phase-specific language model for a particular phase of a conversation can be trained using transcripts from a suitable group of conversations relating to that phase (e.g., transcripts totaling at least a specified number of words spoken during such conversation phases, and/or transcripts from at least a specified number of such conversation phases). In some embodiments, the language modeling engine 250 can use the phase-specific language models 252 to recognize speech uttered during the corresponding phases of a conversation and/or to identify the phase of conversation”); and 
determine, based at least in part on the prescribed process flow and a process model, a process score associated with the support conversation, wherein the aggregate score is based at least in part on the process score (paragraph [0110], “In some embodiments, reporting engine 130 can display values derived from one or more speech quality metrics, including, but not limited to, values indicating the differences between the actual and target values of the speech quality metrics.”)).

With regards to claims 4, 24, and 32, Nuta et al. teaches:
generate, one or more metadata descriptive of the support conversation based at least in part on the conversation parameter data (paragraph [0008], “In some embodiments, the one or more metrics for evaluating conversation quality include a rapport metric, a proportionality metric, a matching metric, and/or a concern-addressing metric.”); and 
annotate the support conversation with the one or more metadata (paragraph [0161], “For simplicity of illustration, data structures can be shown to have fields that are related through location in the data structure. Such relationships can likewise be achieved by assigning storage for the fields with locations in a computer-readable medium that conveys relationship between the fields. However, any suitable mechanism can be used to establish a relationship between information in fields of a data structure, including through the use of pointers, tags or other mechanisms that establish a relationship between data elements.”).

With regards to claims 5 and 25, Nuta et al. teaches: the conversation quality model comprises at least one of: (i) a neural network model; (ii) a logistic regression algorithm; (iii) a decision tree model; (iv) a random forest model; or (v) a Bayesian network model (paragraph [0016], “In some embodiments, the one or more predictive models include a regression model and/or a classifier. In some embodiments, the classifier includes a Bayes classifier and/or a support vector machine.”).

With regards to claims 6 and 26, Nuta et al. teaches: 
receive training data corresponding to a plurality of training support conversations, the training data including training conversation parameter data and training quality scores corresponding to individual ones of the plurality of training support conversations (paragraph [0098], “The predictive model(s) may be generated using any suitable technique, including, without limitation, machine learning techniques. For example, a predictive model may be generated by statistically analyzing a corpus of training data. The training data may include, for example, transcripts of conversations, audio recordings of the conversations, values of conversation quality metrics for the conversations, data indicative of the outcomes of the conversations and/or events that occurred during or after the conversations, recommendations for improving the outcomes of the conversations, etc.”); and 
generate the conversation quality model based at least in part on the training data (paragraph [0098], “The predictive model(s) may be generated using any suitable technique, including, without limitation, machine learning techniques. For example, a predictive model may be generated by statistically analyzing a corpus of training data.”).

With regards to claims 7 and 27, Nuta et al. teaches: 
wherein the training data further includes outcomes corresponding to individual ones of the plurality of training support conversations (paragraph [0098], “The training data may include, for example, transcripts of conversations, audio recordings of the conversations, values of conversation quality metrics for the conversations, data indicative of the outcomes of the conversations and/or events that occurred during or after the conversations, recommendations for improving the outcomes of the conversations, etc.”); and
wherein the computer-executable instructions further cause the one or more processors to generate the effectiveness model (paragraph [0098], “The predictive model(s) may be generated using any suitable technique, including, without limitation, machine learning techniques. For example, a predictive model may be generated by statistically analyzing a corpus of training data.”).

With regards to claims 8 and 28, Nuta et al. teaches: wherein the conversation quality score is a first conversation quality score and the support conversation is a first support conversation (paragraph [0098], “The training data may include, for example, transcripts of conversations, audio recordings of the conversations, values of conversation quality metrics for the conversations, data indicative of the outcomes of the conversations and/or events that occurred during or after the conversations, recommendations for improving the outcomes of the conversations, etc.”), and 
determine a second conversation quality score corresponding to a second support conversation (paragraph [0015], “In some embodiments, the one or more assessments of the conversation include data indicating (1) occurrence, during or after the conversation, of a particular event, (2) an outcome of the conversation, (3) a duration of the conversation, (4) a score assigned to the conversation, and/or (5) a score assigned to the communication of a first of the participants in the conversation.”); 
determine that the first conversation quality score corresponds to a first support resource (paragraph [0098], “The training data may include, for example, transcripts of conversations, audio recordings of the conversations, values of conversation quality metrics for the conversations, data indicative of the outcomes of the conversations and/or events that occurred during or after the conversations, recommendations for improving the outcomes of the conversations, etc.”); 
determine that the second conversation quality score corresponds to a second support resource (paragraph [0098], “The training data may include, for example, transcripts of conversations, audio recordings of the conversations, values of conversation quality metrics for the conversations, data indicative of the outcomes of the conversations and/or events that occurred during or after the conversations, recommendations for improving the outcomes of the conversations, etc.”); and 
determine, based at least in part on the first conversation quality score and the second conversation quality score, that the first support resource outperforms the second support resource (paragraph [0113], “In some embodiments the reporting engine 130 can recommend certain conversations or sales representatives for a supervisor's attention based on high or low scores on one or more particular quality metrics.”; paragraph [0114], “In some embodiments the reporting engine 130 can recommend sales policies adjustments (e.g., changes to recommended responses to particular objections; changes to scripts; changes to target values of speech/conversation quality metrics) based on the relation of these responses, scripts, and/or metrics to the success of previous sales conversations.”).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0316059 to Nuta et al. in view of U.S. Patent Application Publication No. 2010/0138282 to Kannan et al., and further in view of U.S. Patent Application Publication No. 20180114453 to Jain et al.
With regards to claims 33 and 34, Nuta fails to explicitly teach, but Jain et al. teaches to update, based at least in part on the effectiveness score and the outcome, the effectiveness model as an updated effectiveness model, wherein the updated effectiveness model is used to assess the future support communications (paragraph [0064], “In an embodiment, based on the effectiveness score of the teacher and engagement score of the student, the processing engine is configured to update and improve the predefined model”).
This part of Jain et al.  is applicable to the system of Nuta et al. as they both share characteristics and capabilities, namely, they are directed to communications system feedback. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nuta et al. to include the model updating as taught by Jain et al.. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nuta et al.  in order to improve the predefined model (see the paragraph [0064] of Jain et al.).	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629